Mr. Justice Teller
delivered the opinion of the court.
Plaintiffs in error, claiming to be the owners of a ditch used for collecting seepage water and conveying the same for irrigation of their lands at some distance away, instituted a suit for an injunction against the defendant in error, which was constructing a drainage canal projected for some distance upon the line of said seepage ditch.
Defendant answered denying plaintiffs’ title to the land over which the part of the ditch in question was located, admitting their use of the water for irrigation, and alleging that the defendant was making provision for a diversion from its canal of the water claimed by plaintiffs, to be delivered into their ditch at a point where the drainage canal departed from it.
A restraining order was issued. On a hearing of the application for a temporary injunction, the court heard *116evidence, including that concerning the provisions for delivering to plaintiffs the water adjudicated to them, and found for the defendant. The restraining order was vacated and the application for an injunction denied.
It is conceded that since the judgment was entered the drainage canal has been completed over the line in question, and provision has been made for delivering plaintiffs their water in their ditch at a point below where the two ditches diverge.
The findings of the court were made upon conflicting evidence and are fully sustained by the evidence. Under those circumstances, we cannot disturb the findings or the judgment entered in accordance therewith. The judgment is therefore affirmed.
Mr. Justice Denison and Mr. Justice Whitford concur.